Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000413
                                                       07-MAY-2012
                                                       11:08 AM



                         NO. SCPW-12-0000413


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    MICHAEL TIERNEY, Petitioner,


                                 vs.


     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                         ORIGINAL PROCEEDING

                       (S.P.P. No. 12-1-0011)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Michael Tierney's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate that the respondent judge has refused to grant a

hearing under circumstances in which a hearing is required by

HRPP Rule 40(f).    Therefore, petitioner is not entitled to

mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action.    Such writs are not intended to supersede the

legal discretionary authority of the lower courts, nor are they
intended to serve as legal remedies in lieu of normal appellate


procedures.   Where a court has discretion to act, mandamus will


not lie to interfere with or control the exercise of that


discretion, even when the judge has acted erroneously, unless the


judge has exceeded his or her jurisdiction, has committed a


flagrant and manifest abuse of discretion, or has refused to act


on a subject properly before the court under circumstances in


which it has a legal duty to act.).    Accordingly,


          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.
          DATED:   Honolulu, Hawai'i, May 7, 2012.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama


                                      /s/ Simeon R. Acoba, Jr.


                                      /s/ James E. Duffy, Jr.


                                      /s/ Sabrina S. McKenna





                                 2